Citation Nr: 1413890	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-08 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Cleveland, Ohio


THE ISSUE

Entitlement to service connection for multi-joint degenerative joint disease (DJD), (other than the left shoulder) to include as due to chemical exposure, herbicide exposure, and/or secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

In December 2011, the Veteran testified before a Decision Review Officer in Cleveland, Ohio.  A transcript of that hearing is of record.

In his 2010 VA Form 9, the Veteran requested a Board hearing on the above issue; however, in correspondence dated in January 2011, the Veteran's representative, on behalf of the Veteran, requested that the prior hearing request be withdrawn.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2013).

The issue of entitlement to an increased rating for chronic left shoulder sprain with tendonitis and mild degenerative joint disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. (See VA Form 9.)


FINDINGS OF FACT

1.  The competent credible evidence of record is against a finding that the Veteran has a systemic disease manifested by DJD throughout the body.

2.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has systemic DJD due to herbicide and/or benzene exposure.

3.   There is no competent medical evidence, or competent and credible lay evidence, that a service-connected disability caused or aggravated systemic DJD.





CONCLUSION OF LAW

The criteria for service connection for multi-joint degenerative joint disease (DJD), (other than the left shoulder), to include as due to chemical exposure, herbicide exposure, and/or a service-connected disability, have not been met. U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in January 2007, prior to the adjudication of his claim.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), post service clinical records, buddy statements", and the statements of the Veteran in support of his claim, to include the Veteran's testimony at a DRO hearing.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

The Veteran has alleged exposure to herbicides in service.  The claims file includes "buddy statements" indicating that herbicides were used in Guam; however, it also contains an August 2007 VA electronic mail response to a VA request for herbicide exposure information which reflects that DoD (Department of Defense) does not list Guam as an area where herbicides were tested, used, or stored.  The electronic mail also states that the Joint Services Records Research Center (JSRRC) should be contacted for further information.  The Board finds that further information is not needed in this case.  The Veteran does not have a disability for which presumptive service connection is warranted under 38 C.F.R. § 3.309(e).  In addition, there is no competent credible evidence of record which indicates that he has a DJD disability which may be causally related to, or aggravated by, herbicide exposure.  Thus, it is irrelevant, for purposes of this appeal, as to whether the Veteran had herbicide exposure in service.  A remand to obtain further information on whether herbicides were in Guam during the Veteran's assignment would serve no useful purpose and would unnecessarily delay adjudication of the claim.  

The Board finds that a VA clinical opinion with regard to the issue of DJD as due to herbicide exposure is not warranted.  The most probative evidence of record does not reflect that the Veteran was exposed to herbicides, as defined by 38 C.F.R. § 3.307(a)(6), while in service.  Regardless, as is discussed in further detail below, there is no competent credible indication that the Veteran's claimed disability may be associated with herbicide exposure.  Thus, a VA clinical opinion is not warranted.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

In sum, there is no competent credible evidence which indicates that the Veteran may have a disability causally related to, or aggravated by, herbicide exposure.  Thus, a remand to obtain verification of herbicide exposure or to obtain a clinical opinion as to such is not warranted.  

A VA examination and opinion was obtained on the issue of service connection for DJD based on exposure to benzene/benzene fumes, and his service-connected left shoulder disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained.  The VA opinion is predicated on an examination of the Veteran, a review of his claimed symptoms and history; the examiner provided a more than adequate rationale.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  

Legal Criteria

Service Connection in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002). 

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2012).  

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran avers that he has a degenerative joint disease (DJD) of the back, shoulders, elbows, knees, and hips.  He has also contends that the disease travels down his spine and to his legs.  (See VA Form 9).  At the DRO hearing, he testified that he has problems with his feet. In this regard, the Board notes that the Veteran is already service connected for a left shoulder disability, to include DJD.  He has also been previously denied service connection for right and left knee disabilities, to include degenerative joint disease, residuals of injury to the right wrist, and residuals of a bilateral foot injury.  (See November 1991 and October 2005 RO decisions).  The Veteran's assertion now appears to be that he has a systemic disease which is manifested by DJD throughout various parts of the body.  Rather than analyze the Veteran's body parts in a piecemeal fashion, to include whether new and material has been received for those joints for which service-connection has been previously denied, the Board has considered the claim as one for a systemic disease (i.e. affecting the entire body.)

The Veteran avers that his disabilities are due to active service exposure to herbicides and that it was aggravated by Benzene (JP4)(Jet Propellant) while stationed in North Dakota.  

Herbicides

The evidence of record is against a finding that the Veteran had service in Korea, Vietnam, or the inland waters of Vietnam.  The Veteran contends that he was exposed to herbicides in Guam.  Associated with the claims file is electronic correspondence from a "buddy", L.F., in which L. F. states that he sprayed Agent Orange "all over Anderson AFB" in Guam; however, L.F. does not state when he allegedly sprayed it.  Also associated with the claims file is the "buddy" statement of D.K., in which he states that he witnessed barrels of defoliant and the spraying of it in Guam between 1963 and May 1965, approximately nine or more years prior to the Veteran's service in Guam.  

VA recognizes that the U.S. military sprayed Agent Orange from 1962 to 1971 to remove trees and dense tropical foliage that provided enemy cover during the Vietnam War.  Heavy sprayed areas included forests near the demarcation zone, forests at the junction of the borders of Cambodia, Laos, and South Vietnam, and mangroves on the southernmost peninsula of Vietnam and along shipping channels southeast of Saigon.  The U.S. Department of Defense (DoD) does not list Guam as a place where Agent Orange was tested or stored.  Moreover, the Veteran's alleged exposure would have had to have occurred nine or more years after it was last used in Vietnam; there is no reasonable explanation in the claims file as to why it would have been used or stored in Guam years after the end of its use in Vietnam. (See service personnel records.) (See VA public health website on Agent Orange, and August 2007 VA electronic mail response to a VA request for herbicide exposure associated with claims file.)

The most probative evidence of record, the DoD findings, does not support a finding that the Veteran was exposed in service to herbicides containing 2,4-D, 2,4,5-T and its contaminate TCDD; cacodylic acid; and/or picloram as noted in 38 C.F.R. § 3.307.  Importantly, even if the Veteran were exposed to herbicides in service, service connection for DJD would not be warranted.  DJD is not a disease for which presumptive service connection under 38 C.F.R. § 3.309(e) is warranted.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) as listed above.  

In addition, and most importantly, there is no competent clinical evidence of record that the Veteran has DJD causally related to, or aggravated by, herbicide exposure.  To the contrary, the clinical records reflect degenerative joint disease due to trauma and wear and tear.

Benzene

The Veteran has also alleged that he has a systemic DJD disability which was aggravated by exposure to Benzene (JP4) in Grand Forks Air Force Base, North Dakota.  

The Veteran testified at the December 2011 DRO hearing that while in the Air Force, he was exposed to JP fuels on almost a daily basis. (See DRO hearing transcript, page 5.)  The Veteran's military occupational specialties (MOSs) were Airfield Management Supervisor and Munitions System Technician.  Thus, it is reasonable that he may have been exposed to jet fuel or fumes at some point during his service. 

The Veteran submitted a one and a half typed page statement on the possible health effects of benzene; however, it does not discuss DJD, is speculative in nature, and is not a medical treatise.  Therefore, it is not probative of the issue at hand.

The claims file includes a September 2013 VA examination report.  It reflects that the Veteran has a diagnosis of DJD of the lumbar spine, DJD of the knees, and self-reported (by the Veteran) and DJD of the wrists.  It also reflects that the Veteran does not have an inflammatory, autoimmune, crystalline, or infectious arthritis or dysbaric osteonecrosis.  The examiner opined that it is less likely as not that the Veteran has a disability incurred in, or caused by, exposure to Benzene or Benzene fumes in service. 

The examiner opined, as follows:

[The Veteran's arthritis of any/all joints is less likely than not caused by his verified exposure to benzene/benzene fumes during military service.  There is no causal relationship in the medical literature linking exposure to benzene/benzene fumes and degenerative joint disease (DJD).  In most patients with degenerative joint disease, the initiating mechanism for degenerative joint disease is damage to normal articular cartilage by physical forces, which can be either single events of macrotrauma or repeated microtrauma.  Chondrocytes react to this injury by releasing degradative enzymes and by elaborating inadequate repair responses.  Physical "wear and tear" over time results in degeneration of the affected joint.]

While the examiner did not discuss aggravation of the Veteran's DJD, the Board notes that the Veteran was diagnosed with DJD (other than shoulder DJD) more than a year after separation from service, with no competent credible evidence of DJD in service; thus, his nonexistent in-service DJD could not have been aggravated by chemical fumes.  In addition, the examiner's rationale is that it is physical "wear and tear" and not chemical exposure which affects the joints.  

Other Direct and Secondary bases

The Board acknowledges a September 1994 private clinical record in which the Veteran was reported to have stated that he was "told in the military that he has DJD diffusely in his body" and his testimony as to such at the DRO hearing.  While the Veteran may be competent, in some situations, to repeat what he has been told, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995). (1995).  The Board finds that the clinical records contemporaneous to service are against such a finding of an allover body DJD disease or systemic disease.  

The STRs reflect that in May 1988, the Veteran was assessed with probable DJD of the right shoulder.  A July 1988 STR reflects that the Veteran had slight degeneration of the right AC joint found on x-ray.  A November 1988 STR reflects that the Veteran had a right shoulder Mumford distal clavicle excision.  It was noted that "[r]eview of systems completely normal except for right shoulder.  Right foot pain at times."  

The STRs reflect that the Veteran reported in service that he had injured his shoulders when he fell out of a truck, and again when he fell on ice.  In 1990, the Veteran had a revision of his distal clavicle resection, acromioplasty, and additional right shoulder surgery.  A March 1991 STR reflects that because of the "patient's concomitant complaint of other athralgias and with apparent right carpal-tunnel, will go ahead and recheck CBC with ESR and recheck FANA, rheumatoid factor, and thyroid function tests at the time of his MEB."    

The Veteran's March 1991 report of medical history for MEB (Medical Evaluation Board) Proceedings reflects that he reported having had swollen or painful joints.  

The March 1991 Medical Evaluation Board (MEB) Summary report reflects that laboratory results included a "negative metabolic work-up including a normal thyroid function test in March of 1991 and the most recent erythrocyte sedimentation rate of 13 mm per hour on March of 1991.  The Veteran was assessed with ongoing right shoulder pain with impingement syndrome [status post] surgery [times] 2 and mild bilateral carpal tunnel syndrome."  The report is negative for diagnoses of DJD of other body parts.

In sum, the Veteran's complaints of pain were evaluated in service and the clinical evidence was against a finding of a systemic joint disease, or DJD effecting the joints of the entire body. 

The Veteran has also stated that he has DJD which "travels" down his body from his service-connected left shoulder DJD.

The post service clinical records reflect that the Veteran has degenerative arthritis of some body parts (e.g. the left shoulder, and knees).  The records do not provide a competent clinical opinion that the Veteran has a systematic DJD disability causally related to, or aggravated by service, or a service-connected disability.  An April 1999 private clinical record reflects that the Veteran complained of "athralgias and myalgias intermittently which he associates clearly to his work" and has been told that he has degenerative joint disease.  He was diagnosed with osteoarthritis/ DJD.  

A May 1999 private clinical record reflects that the Veteran complained of bilateral shoulder, hip, knee, finger, and toe pain.  It was noted that work up showed a normal rheumatoid factor.  July 1999 laboratory results (Fairfield Medical Center) reflect an ESR (erythrocyte) SED (sedimentation) rate within normal limits.  Correspondence dated in November 1999 from Doctor of Osteopathic Medicine, T. Edwards, reflects that the Veteran has bilateral knee discomfort secondary to osteoarthritis.  It further notes that the Veteran "continues to work at a job that increases his risk of worsening his osteoarthritis and degenerative joint disease."  A July 2002 laboratory report reflects a SED rate within normal limits.  A January 2003 private clinical record reflects that "serological workups have been negative."  An April 2007 VA clinical record reflects that the Veteran had chronic multiple joint pain likely due to degenerative arthritis.  

The September 2013 VA examiner stated, in pertinent part, as follows:

[it is less likely than not that the veteran's arthritis of any/all joints was caused by a systemic process of degenerative joint disease, spreading from the veteran's service connected left shoulder to additional joints within his body.  Degenerative joint disease does not spread from one joint of the body to another.  This is not how the pathophysiology of degenerative joint disease works.  There is nothing in in the medical literature to even remotely suggest that DJD spreads from an affected joint to other joints.]

The examination report also notes that the Veteran does not have an inflammatory, autoimmune, crystalline, or infectious arthritis or dysbaric osteonecrosis.  


Conclusion 

The most probative evidence of record does not support a finding that the Veteran has a systemic DJD, or DJD of the body, disability causally related to, or aggravated by, active service, to include exposure to chemicals and/or herbicides, or a service-connected disability.  Thus, service connection is not warranted. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  (The Veteran has previously claimed that he has bilateral shoulder and knee disabilities due to an in-service fall off of a tank.  Thus, he himself, has reported differing possible etiologies.)  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of herbicides, chemicals and fumes, joints, and arthritis due to trauma, age, or an immune disease.  
The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
  



ORDER

Entitlement to service connection for degenerative joint disease, to include as due to chemical exposure, herbicide exposure, and/or secondary to a service-connected disability is denied. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


